   NOTICE:  This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. L.S.F. Transportation, Inc. a/k/a L.S.F. Trucking, Inc. and International Brotherhood of Team-sters, Local 142, AFLŒCIO.  Cases 13ŒCAŒ33256, 13ŒCAŒ33289, 13ŒCAŒ33374Œ2, 13ŒCAŒ33385, 13ŒCAŒ33417, 13ŒCAŒ33511, and 13ŒCAŒ33359. September 26, 2002 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel seeks summary judgment in this case on the ground that the Respondent has failed to file an answer to the compliance specification. On March 27, 2000, the Board issued a Decision and Order1 that, among other things, ordered the Respondent to make whole seven of its unit employees for any loss of earnings and other benefits resulting from the Respon-dent™s unfair labor practices in violation of Section 8(a)(3) and (1) of the Act.  On March 11, 2002, the United States Court of Appeals for the Seventh Circuit entered its judgment enforcing the Board™s Order in full.2 A controversy having arisen over the amount of back-pay due the discriminatees, on April 18, 2002, the Re-gional Director issued a compliance specification and notice of hearing alleging the amounts due under the Board™s Order, and notifying the Respondent that it should file a timely answer complying with the Board™s Rules and Regulations.  Although properly served with a copy of the compliance specification, the Respondent failed to file an answer.3 On May 29, 2002, the General Counsel filed with the Board a Motion for Summary Judgment, with exhibits attached.  On June 6, 2002, the Board issued an Order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion and in the compliance specification are therefore undisputed.                                                                                                                      1  330 NLRB 1054 (2000). 2  282 F.3d 972. 3  By letter to the Region dated May 6, 2002, the Respondent™s coun-sel advised that he had been directed by the Respondent™s trustee in bankruptcy not to make any response or defense to the compliance specification.  Although the Respondent is in bankruptcy, it is well established that the institution of bankruptcy proceedings does not deprive the Board of jurisdiction or authority to entertain and process an unfair labor practice case to its final disposition.  See, e.g., Cardinal Services, 295 NLRB 933 fn. 2 (1989), and cases cited there.  Board proceedings fall within the exception to the automatic stay provisions for proceedings by a governmental unit to enforce its police or regula-tory powers.  See id., and cases cited therein.  Ruling on the Motion for Summary Judgment Section 102.56(a) of the Board™s Rules and Regula-tions provides that the Respondent shall file an answer within 21 days from service of a compliance specifica-tion.  Section 102.56(c) of the Board™s Rules and Regula-tions states: If the respondent fails to file any answer to the specifi-cation within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of the specification and with-out further notice to the respondent, find the specifica-tion to be true and enter such order as may be appropri-ate. According to the uncontroverted allegations of the Mo-tion for Summary Judgment, the Respondent, despite having been advised of the filing requirements, has failed to file an answer to the compliance specification.  In the absence of good cause for the Respondent™s failure to file an answer, we deem the allegations in the compliance specification to be admitted as true, and grant the Gen-eral Counsel™s Motion for Summary Judgment.  Accord-ingly, we conclude that the net backpay and interest due the discriminatees is as stated in the compliance specifi-cation and we will order payment by the Respondent of those amounts to the discriminatees, plus additional in-terest accrued on the amounts to the date of payment.4 ORDER The National Labor Relations Board orders that the Respondent, L.S.F. Transportation, Inc. a/k/a L.S.F. Trucking, Inc., Hammond, Indiana, its officers, agents, successors, and assigns, shall make whole the individuals named below by paying them the amounts following their names, plus interest as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987), and minus tax withholdings required by Federal and state laws:  Michael Dooley $    1,406.00 Mark Hasse     20,303.00 Dennis Hill     67,206.00 Ronald Holland      9,132.00 John Kawa     22,736.00 Walter Michaels    67,042.00 William Owens    32,431.00 TOTAL:   220,256.00  Dated, Washington, D.C.  September 26, 2002  Wilma B. Liebman,                          Member  William B. Cowen,                           Member  Michael J. Bartlett,                        Member  (SEAL)          NATIONAL LABOR RELATIONS BOARD  4  As set forth in the compliance specification, the Respondent™s ob-ligations under the Board™s Order continue. 338 NLRB No. 9 